PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/126,706
Filing Date: 16 Sep 2016
Appellant(s): de Potzolli et al.



__________________
James Napoli
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed March 26 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated October 7 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 7, 13-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. (USPGPUB No. 20070081964, cited in the Office action mailed on 4/6/20) in view of Pillai et al. (USPGPUB No. 20130136709, cited on PTO Form 1449).
Claims 1, 7 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Muller et al. in view of Pillai et al. as applied to claims 1, 7, 13-15 and 18-19 above and in further view of Beilfuss et al. (USPGPUB No. 20050154067, cited in the Office action mailed on 4/6/20).

(2) Response to Argument
Appellants argue that (1) the ‘964 publication (Muller et al.) discloses a myriad of compound types and specific compounds that can be included in a cosmetic product.  The disclosure fails to provide any information relating to preservatives.  It is argued that paragraph 0041 discloses preservatives which teaches for the stabilization, the polymer solution is treated with Euxyl® K 100, with Phenonip, with ethanol or with an alternative stabilizer.  Euxyl K 100 contains 2-methylisothiazolinone-2-one which is excluded from 
Regarding Appellants first argument, while Muller does disclose Euxyl K 100, the examiner cannot agree it is the preferred stabilizer or the one disclosed in most examples.  As calculated by the examiner there are 59 total exemplified compositions in Muller et al., only 11 contain Euxyl K 100 while 22 contain the generic preservative in combination with the polymers of the invention.  Thus, while there are embodiments disclosed by Muller et al. which are excluded by instant claims, there are many more which fall within the scope as preservatives or stabilizers not expressly recited in the instant claims are not excluded by the open claim language comprising except for MIT.     While the examiner agrees this is a generic teaching of preservative and would not render the instantly claimed preservative mixture obvious, the Muller et al. reference is not the only reference utilized in the rejection.  Finally, the 0.2% preservative exemplified by Muller et al. reads on the total mixture claimed.   While the claim recites 20 to 57% of a first mixture (composed of 50% 1,2-pentanediol, 30% 1,2-octane diol 
Appellants argue that (2) the ‘709 (Pillai et al.) publication is directed to ternary mixtures.  Pillai et al. fails to teach or suggest a vinyllactam polymer or polyurethane or the stabilization of any polymer.
Regarding Appellants second argument, while Pillai et al. does not teach the instantly claimed polymer, Pillai et al. does exemplify the preservative mixture with polymers (see for example Formulations A to G (table 1) and paragraphs 0100-0104).  While Pillai et al. does not exemplify the preservative mixture with the instantly claimed polymer, Pillai et al. is not the only reference utilized.  The rejection is based on the combination of Muller et al. and Pillai et al.  It is noted that the instant specification does not establish the criticality of the instantly claimed combination (i.e. specific polymers with specific preservative mixture).  
Appellant argues that (3) the combination of Muller et al. and Pillai et al. fail to render the present claims obvious.  Appellants present a table showing the claimed components and where they are present in the two publications.  It is argued that the instant claims recite very specific amounts of the components.  
Regarding Appellants third arguments, the examiner disagrees that neither Muller et al. nor Pillai et al. teach the instantly claimed 1,3-propanediol.  Pillai et al. exemplifies (paragraph 0100) 1,3-propanediol (Zemea) and suggests other preservatives can be included (paragraph 0063).  Additionally, the rejection over Muller et al. and Pillai et al. did not include claims 16-17 because the examiner recognized that the references did not teach 3-phenylpropanol.  With regards to the concentrations, as 
Appellants argue that (4) Muller et al. discloses the use of vinyl caprolactam copolymers for use in hair cosmetics.  The disclosure of Muller et al. relating to preservatives in a cosmetic product is sparse. Multiple pages of additives are taught and preservatives are not recited.  
Regarding appellants fourth argument, the examiner disagrees.  Firstly, Muller et al. is not limited to hair cosmetics.  Skin care cosmetics are both suggested and expressly exemplified.  Furthermore, skin cosmetic preparations containing 
Appellants argue that (5) Pillai et al. teaches additional preservatives which can be included.  This list includes 5-chloro-2-methyl-3(2)-isothiazolinone and 2-methyl-3(2H)-isothiazolinone.  Thus Pillai et al. does not teach composition which are free of MIT.  
Regarding Appellants fifth argument, while paragraph 00063 of Pillai et al. does suggest 5-chloro-2-methyl-3(2)-isothiazolinone and 2-methyl-3(2H)-isothiazolinone.  These are not the only other preservatives taught.  There are a variety of other preservatives which could be included including 2-phenoxyethanol.  Nonetheless, looking specifically to the claims of Pillai et al (i.e. claims 1-9), the claims do not suggest the inclusion of MIT and teach a very narrow list of preservatives to combine.  
Appellants argue that (6) Pillai et al. does not disclose stabilization of polymer solutions.  It is argued that Pillai et al. does not provide any incentive or reason to modify the Muller et al. teachings to arrive at the instant invention.  It is argued that the examiner has used the claimed invention as a roadmap to find the recited elements in the cited art.  This is hindsight.  In response to the Examiner’s arguments, Appellants argue that the examiners arguments are conclusory and unsupported.  There is no evidence it would be obvious to combine the cited references.  It is argued that the prior 
 Regarding Appellants sixth argument, it is well settled that "any need or problem known in the field of endeavor at the time of invention and addressed by the patent can provide a reason for combining the elements in the manner claimed." KSR Int 'l Co. v. Teleflex Inc., 550 U.S. 398, 420 (2007). As long as some suggestion to combine the elements is provided by the prior art as a whole, the law does not require that they be combined for the reason or advantage contemplated by the inventor. In re Beattie, 974 F.2d 1309, 1312 (Fed. Cir. 1992); In re Kronig, 539 F.2d 1300, 1304 (CCPA 1976). The examiner cannot agree that Pillai et al. does not provide a reason to modify Muller et al.  Muller et al. clearly exemplifies compositions comprising the instantly claimed polymer and a preservative.   Pillai et al. provides motivation for utilize their preservative mixture and provides motivation to utilize their preservative mixture in cosmetics which contain polymers.  Namely, that this combination of preservatives is synergistic with respect to treating a variety of bacteria, molds and yeast.  Since Pillai et al. expressly teaches the preservative mixture in cosmetics, the examiner cannot agree that Pillai et al. does not provide motivation to utilize their preservative mixture in the invention of Muller et al.  This is not hindsight but based on the teachings of the cited prior art.  Muller et al. contemplated a preservative being included in their exemplified compositions and Pillai et al. suggests benefits for using their preservative mixture in cosmetics.  The examiner cannot agree that there are numerous selections required to arrive at the claimed invention.  Looking to claims 1-2 of Pillai et al., a combination of 2-phenoxyethanol and at least two different alkanediols wherein only 4 alkanediols are taught is expressly 
Appellants argue that (7) regardless of the rationale used by the examiner to support an obviousness rejection, the results achieved by combining/modifying the cited references must yield predictable results.  In this case, the result achieved by the claimed invention with respect to the low amount of a claimed mixture needed to stabilize an aqueous polymer solution could not have been predicted.  Appellants refer to table 1 at 11 and 12 in the instant specification.  All of the stabilized polymer solutions pass the germ loading test.  The polymer solutions of examples 1 to 15 contain the preservative mixture in a very low concentration range from 0.4 to 0.2%.  Comparative examples were also prepared in table 2.  Compared to the inventive examples the comparatives included up to more than 10 fold of the amount of preservative.  These comparative examples did not pass the germ loading test.  In response to the examiner’s arguments, Appellants argue criticality of the claimed components has been shown.  
Regarding Appellants seventh arguments, looking to Appellants’ data, Table 1 which all show combinations which results in a germ loading test.  Firstly, the 
Appellants argue that (8) the ‘067 publication (Beilfuss et al.) is directed to a stabilizer composition that requires the presence of at least two different aromatic alcohols.  A large number of glycerol monoalkyl ethers and aromatic alcohols are disclosed.  The combination of 3-phenylpropanol and phenoxyethanol is disclosed but the weight ratio of these two essential aromatic alcohols is wide.  The sole example utilizes 1-(2-ethylhexyl) glycerol ether, phenoxyethanol and benzyl alcohol.  It is argued that benzyl alcohol and glycerol monoether are not components of the claimed preservative mixture.  The other claimed preservative components are taught by Beilfuss et al. It is argued that the reference fails to provide any apparent reason to modify Muller et al. It is argued that the monoalkyl glycerol ethers provide the enhanced efficacy over the combination of the two aromatic alcohols.  The examiner is merely picking individual preservatives from the individual references.  It is argued the examiner has misinterpreted paragraph 0059 of Beilfuss et al.  
Regarding appellants eight arguments, while benzyl alcohol and glycerol monoether are not claimed, they are not excluded by the instant claims.  The examiner cannot agree that Beilfuss et al. teaches that it is the glycerol monoether which provides the synergistic effect.  Paragraph 0059 states “Alternatively, the at least two aromatic alcohols which belong to different groups also have a synergistic effect and the final 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616                                                                                                                                                                                                        April 29 2021

Conferees:
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616                                                                                                                                                                                                        

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires